Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-194
                         Lower Tribunal No. 12-31957
                            ________________


            Guy Hannion and Laurence Rosset Hannion,
                                   Appellants,

                                        vs.

             HSBC Bank USA, National Association, etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Alan S. Fine,
Judge.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellants.

    McGlinchey Stafford and William L. Grimsley and Kimberly Held Israel and
Amy B. Kisz (Jacksonville), for appellee.


Before SCALES, HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.